The defendant's petition for certification to appeal from the Appellate Court, 187 Conn.App. 752, ___ A.3d ___, is granted, limited to the following issue:"Did the Appellate Court correctly determine that the special credibility instruction required in State v. Patterson, 276 Conn. 452, 886 A.2d 777 (2005), was not applicable to an incarcerated informant who offered his testimony that the defendant confessed to him when they socialized outside of prison in exchange for favorable treatment of the informant by the state?"